Citation Nr: 1027047	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral 
strain, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision in which the RO denied the 
Veteran's claim for a rating in excess of 20 percent for 
lumbosacral strain.  In February 2008, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2009, and later that month, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

In March 2010, the Veteran and his wife testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

For the reasons expressed below, the matter on appeal-expanded, 
as explained in more detail below-is being remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the Veteran when further action, on his part, is 
required. 

As a final preliminary matter, the Board notes that the record 
has raised the issues of service connection for spondylotic 
disease of the cervical spine and service connection for 
neurological impairment secondary to lumbosacral strain.  It does 
not appear that either claim has yet been addressed by the RO.  
As such, these matters are not properly before the Board, and are 
thus referred to the RO for appropriate action.  


REMAND

The Board's review of the record reveals that further RO action 
in this appeal is warranted.

The Veteran and his representative contend that the Veteran's 
service-connected lumbosacral strain is more severe than is 
reflected in the currently assigned 20 percent rating.  

During March 2010 hearing, the Veteran testified his low back 
disability has continually worsened.  The Veteran also asserted 
that he suffered several incapacitating episodes in the last two 
to three years due to his lumbosacral strain, and he missed work 
for long periods of time, sometimes up to several months.  Such 
statements, when considered in conjunction with the evidence 
associated with the claims file since his last examination of his 
low back in February 2007 suggests a worsening of his low back 
disability since that time.  

Also during his Board hearing, the Veteran testified that, when 
he last underwent VA examination, he failed to tell the examiner 
the point at which he felt pain during range of motion testing.  
This statement suggests that findings from the February 2007 VA 
examination were incomplete.  The Veteran also has reported 
neurological impairment, and it is unclear whether any such 
impairment is due to his service-connected lumbosacral strain or 
his cervical spine disability.

Under these circumstances, and to ensure that the record includes 
sufficient medical findings to adequately assess the current 
nature and severity of the Veteran's service-connected low back 
disability, the Board finds that the Veteran should be given 
another opportunity to undergo a more contemporaneous 
examinations, with findings responsive to the applicable rating 
criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled examination(s), 
without good cause, shall result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination(s), the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination(s) sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to under further examination, 
to ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the appellant another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  In adjudicating the claim, the RO should consider and 
discuss whether "staged rating" (assignment of different rating 
for different periods of time, based on the facts found), 
pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is 
warranted.  The RO should also address whether recharacterization 
of the Veteran's service-connected lumbar spine disability is 
warranted.

As a final point, the Board notes that the Veteran's assertions 
regarding the impact of the disability on his employability 
appear to raise the question of his entitlement to a higher 
rating for the service-connected lumbar spine disability on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (2009).  The Board 
has thus expanded the issue, accordingly.  However, while the 
matter is on remand, the RO should consider whether the 
procedures to award a higher rating on an extra-schedular rating 
are invoked, in the first instance, to avoid any prejudice to the 
Veteran.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal, that is not currently of 
record.

The RO should specifically request that the 
Veteran provide documentation of missed work 
due to service-connected lumbosacral strain 
from his employer(s).

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period). 

2.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records/responses received from 
each contacted entity are associated with the 
claims file,  the RO should arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations of his lumbar 
spine, by appropriate physicians, at a VA 
medical facility.  The orthopedic examination 
should be conducted first, and the report of 
that examination should be made available to 
the orthopedic examiner.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to each  physician 
designated to examine the Veteran, and 
each report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.  

Each examiner should set forth all examination 
findings, together with the complete rationale 
for the comments and opinions expressed, in a 
printed (typewritten) report.

Neurological examination - The physician 
should clearly identify all current 
neurological impairment associated with the 
Veteran's lumbar spine.  For each such 
impairment, the examiner should indicate 
whether such impairment constitutes a 
separately ratable neurological manifestation 
of the Veteran's lumbar spine disability-
distinct from impairment attributable to disc 
disease of the cervical spine or other 
disability.  If so, the examiner should 
provide an assessment of the severity of each 
such manifestation (as mild, moderate, 
moderately severe, or severe).  

Orthopedic examination - The physician 
should conduct range of motion testing of the 
lumbar spine (expressed in degrees).  The 
physician should render specific findings as 
to whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate the 
point at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the lumbar 
spine; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.

4.  If the Veteran fails to report for any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date(s) and 
time (s) of the examination(s) sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a rating in excess 
of 20 percent for service-connected lumbar 
spine disability, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 
3.321(b), in light of all pertinent evidence 
and legal authority.  The RO should consider 
and discuss whether staged rating, pursuant 
to Hart (cited to above), is warranted, as 
well as whether recharacterization of the 
service-connected disability is appropriate.

7.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

